Holderman, J. Claimant seeks the sum of $3,500.00 for uncollected rent as a result of the Cook County Department of Public Aid’s alleged negligence in not implementing a rent withholding order issued by the Department on November 12, 1968, to July 1, 1969, for the recipients of Public Aid who resided at 515-17 West 65th Place, Chicago, Illinois. The Complaint was filed on November 15, 1971. Respondent made a Motion For Summary Judgment and as grounds for such Motion calls attention to the fact that this action was filed 137 days after the two year statute of limitations had run. Respondent supported its Motion by citing the case of Landsman and Zaransky vs. State of Illinois, C.C.R. No. 6025, which was decided April 18, 1972. In the above cited case, the Court of Claims dismissed the claim for unpaid rent for the reason that the action was filed 22 months after the rent withholding period. This case thus holds that the statute of limitations for rent withholding cases is measured from the last date of the withholding period. Here the claimant has failed to file this claim within two years following the end of the rent withholding period. Respondent further argued that claimant is guilty of contributory negligence for failure to take action when it was acquainted with the fact that the rent was not being withheld and called attention to the fact that a letter was written on August 2, 1972, which advised the claimant that the rent was not being withheld. It is the finding of this Court that the claim not being filed within the period provided for by statute, the respondent’s Motion For Summary Judgment is in order. Motion For Summary Judgment is hereby granted.